Citation Nr: 1636021	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-08 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for left wrist disability, to include ganglion cyst.

3.  Entitlement to service connection for cervical spine disability.

4.  Entitlement to service connection for left hand disability.

5.  Entitlement to service connection for right shoulder disability.

6.  Entitlement to service connection for left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to August 2006.  However, the Department of Veterans Affairs (VA) determined in a September 2009 administrative decision that the Veteran's service from June 30, 1999 through April 22, 2004 is considered honorable, but service from April 23, 2004 through August 16, 2006 was issued under conditions which preclude entitlement to benefits from VA, and the Veteran is also not entitled to receive health care under Chapter 17 Title 38 U.S.C. for any disabilities determined to be service connected and associated with the period of service from April 23, 2004 through August 16, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a VA Regional Office (RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran reported private treatment by the Beasley Neurology Clinic PA.  The Veteran submitted receipts showing treatment in 2009.  The RO requested by letter dated in February 2015 the private treatment records from this provider.  The RO submitted a second request for these private treatment records in March 2015.  No response was received to these VA requests for records.  In April 2015, the RO had its March 2015 letter returned as undeliverable by the U.S. Postal Service because of "insufficient address."  The Board notes that the address appears complete on the letter insofar as it includes a street name and number, town, state, and zip code.  The record shows that, in July 2015, the RO called a phone number for the Beasley Neurology Clinic PA to inquire about the records request.  However, the phone number was no longer in service.

A request for treatment records from the Jefferson Regional Medical Center yielded a nerve conduction study by Dr. Beasley and x-ray for the left wrist, but no treatment notes or records.  Also, the Veteran reports treatment with Dr. Simon in Monticello since 2004, but the record only includes records dated since 2008.

To ensure that VA has fully met its duty to assist the Veteran, the appeal must be remanded.  Although VA attempted to obtain the private treatment records of Dr. Beasley, VA never notified the Veteran that its attempts had been unsuccessful and did not give the Veteran an opportunity to provide any records.

Additionally, the Board finds that report of VA back examination dated in September 2014 is inadequate.  A medical opinion supported by a complete rationale is not provided.  Notably, the medical opinion does not comment on service treatment records that show treatment for recurring strained back muscle.  Also, the medical opinion states that there is "insufficient evidence" but does not identify what evidence is lacking to provide an informed medical opinion.  It is noted that a medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 102, 124-25.  Also, "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Lastly, the Board believes that the Veteran should be scheduled for a VA examination to ascertain whether left hand, neck, or shoulder disability is etiologically related to service.  The Board notes that an undated medical assessment associated with the service treatment records shows a history of jammed fingers and pain in the hands, neck and shoulders in service.  See Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  The threshold is low to trigger VA's duty to provide a VA examination.  Id.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain all outstanding treatment records to include those of Dr. Beasley from the Beasley Neurology Clinic PA and Dr. Simon prior to 2008.  All attempts to obtain the records should be documented.  The AOJ should notify the Veteran if its attempt to secure the records was unsuccessful and give her an opportunity to provide the records.

2.  After the above development has been completed, the September 2014 VA examination report should be returned for an addendum that expresses on opinion as to whether any lumbar spine disability shown during this appeal is as likely as not (50 percent or greater probability) etiologically related to disease or injury incurred during service (June 30, 1999 through April 22, 2004), to include the Veteran's documented back complaints and treatment for muscle strain in service.  The claims file must be reviewed and noted in the report.

A complete rationale for the medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After the development in #1 has been completed, the Veteran should be scheduled for a VA examination of the cervical spine, left hand, and shoulders.  The examiner should obtain a detailed medical history for each disorder claimed.  The examiner should review the claims file and note this in the report.  

The examiner should opine as to whether any disability of the cervical spine, left hand, and/or shoulders is as likely as not (50 percent or greater probability) etiologically related to service (June 30, 1999 through April 22, 2004).  

A complete rationale for the medical opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




